Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

July 18, 2013

 

Netlist, Inc.

51 Discovery, Suite 150

Irvine, CA  92616

Attn: Gail Sasaki, CFO

 

Re:  Monetization Letter Agreement

 

Dear Gail:

 

This Letter Agreement (this “Letter Agreement”), entered into as of July 18,
2013 (the “Effective Date”), sets forth an understanding between Drawbridge
Special Opportunities Fund LP (“Drawbridge”) and Netlist, Inc. (“Company”) with
respect to the repayment of certain amounts loaned by DBD Credit Funding LLC
(“Lender”) to Company under that certain Loan and Security Agreement of even
date herewith by and between Lender and Company (the “Loan Agreement”).  Any
capitalized terms used in this Letter Agreement that are not defined herein
shall have the respective definitions ascribed to them in the Loan Agreement. 
In consideration of the amounts extended under the Loan Agreement and the mutual
covenants and obligations set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                                      Early Repayment Options and Obligations.

 

(a)                                 Early Repayment Option A.  If the conditions
for the Early Repayment Option A Premium are satisfied under the terms of the
Loan Agreement, Drawbridge will be entitled to, and Company shall pay to
Drawbridge, a five percent (5%) share of Patent Monetization Net Revenue (as
defined in Section 2(b)(i) below) recognized by Company (in accordance with its
generally applicable accounting principles, consistently applied) during the
seven (7) year period after the Effective Date, whether collected before or
after the conditions for the Early Repayment Option A Premium are satisfied
under the terms of the Loan Agreement (the “Early Repayment Option A Net Revenue
Share”); provided, however, that in such case Company will not be obligated to
pay Drawbridge the General Net Revenue Share (as defined in Section 2(a) below).

 

(b)                                 Early Repayment Option B.  If (i) Company
enters into a settlement, license, or other agreement or undertaking with
[*****] in a transaction or series of transactions with [*****], or is awarded
damages, in each case with respect to the Company Patent Portfolio (as defined
in Section 2(b)(iii) below) in connection with the [*****] and (ii) Company
receives one hundred percent (100%) of the proceeds of the settlement, license,
or award with respect to the [*****] after the Effective Date, then Company
shall pay Drawbridge a share of the [*****] Net Revenues (as defined below) as
set forth in the table below (the “Early Repayment Option B Net Revenue
Share”).  If the conditions for payment of the Early Repayment Option B Net
Revenue Share are satisfied as set forth above, Company will not be required to
pay to Drawbridge the

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

Prepayment Premiums, nor will Company be obligated to share with Drawbridge the
Early Repayment Option A Net Revenue Share or any General Net Revenue Share.

 

[*****]

 

Company
Share %

 

Drawbridge
Share %

 

US$0 - 10 million

 

65

%

35

%

US$10 - 20 million

 

75

%

25

%

US$20 - 30 million

 

80

%

20

%

Above US$30 million

 

100

%

0

%

 

The Early Repayment Option B Net Revenue Share shall be paid on each portion of
the [*****] in accordance with the corresponding percentage for such portion of
the [*****] such that Company shall pay thirty-five percent (35%) on the first
US$10 million, twenty-five percent (25%) on the second US$10 million, twenty
percent (20%) on the third US$10 million, and no additional amounts for the
portion above US$30 million.  By way of example and without limitation, if the
[*****] are US$50 million, Company shall pay thirty five percent (35%) on the
first US$10 million (for a payment of US$3.5 million), twenty five (25%) on the
second US$10 million (for a payment of US$2.5 million), twenty percent (20%) on
the third US$10 million (for a payment of US$2 million), and no additional
amounts for the portion above US$30 million, for an aggregate Early Repayment
Option B Net Revenue Share payment of US$8 million.  For purposes of this Letter
Agreement (but subject to Section 2(b)(iii)), “[*****]” shall mean the gross,
aggregate settlement or damages amount (including lump sum amounts, whether paid
on a one-time basis or installments, together with any royalties or other
monetary consideration) actually paid to Company or its Subsidiaries (or its or
their permitted successors or assigns) in consideration of any settlement of, or
award of damages in, the [*****] or any license agreement, covenant not to sue,
or other immunity with respect to the Company Patent Portfolio (in whole or in
part) entered into with [*****] in resolution of the [*****], less (A) actual,
reasonable legal fees and expenses (including fees payable on a contingency
basis) and actual court costs paid or payable by Company or its Subsidiaries in
connection with the [*****] and/or the settlement or other resolution thereof,
provided that such legal fees and expenses shall be capped at forty percent
(40%) of the gross, aggregate settlement or damages amount, and (B) Other Costs.

 

2.                                      General Net Revenue Share.

 

(a)                                 General Net Revenue Share Commitment.  If
neither the conditions for the Early Repayment Option A Net Revenue Share are
satisfied (under the terms of the Loan Agreement) nor the conditions for the
Early Repayment Option B Net Revenue Share are satisfied (as set forth in
Section 1(b) above), Drawbridge will be entitled to, and Company shall pay to
Drawbridge, a share of the Patent Monetization Net Revenues (as defined in
Section 2(b)(i) below) that are recognized by Company (in accordance with its
generally applicable accounting principles, consistently applied) during the
seven (7) year period after the Effective Date, in the amounts set forth below
(the “General Net Revenue Share”).

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

Patent Monetization
Net Revenues

 

Netlist
Share %

 

Drawbridge
Share %

 

US$0 - 10 million

 

65

%

35

%

US$10 - 20 million

 

75

%

25

%

US$20 - 30 million

 

80

%

20

%

Above US$30 million

 

87

%

13

%

 

The General Net Revenue Share shall be paid on each portion of the Patent
Monetization Net Revenues in accordance with the corresponding percentage for
such portion of the Patent Monetization Net Revenue such that Company shall pay
thirty-five percent (35%) on the first US$10 million of Patent Monetization Net
Revenues, twenty-five (25%) on the second US$10 million of Patent Monetization
Net Revenues, twenty percent (20%) on the third US$10 million of Patent
Monetization Net Revenues, and thirteen percent (13%) on all additional amounts
of Patent Monetization Net Revenues above $30 million in the aggregate.

 

(b)                                 Certain Defined Terms.

 

(i)                                     Subject to Section (iii), “Patent
Monetization Net Revenues” means the gross, aggregate amounts (whether
characterized as settlement payments, license fees, royalties, damages, or
otherwise) actually paid to Company or its Subsidiaries (or its or their
permitted successors or assigns) in connection with any assertion of, agreement
not to assert, license of, or grant of other immunity with respect to, the
Company Patent Portfolio (in whole or in part) either (A) in consideration of
the grant of a license or covenant not sue, or other immunity with respect to
the Company Patent Portfolio, or (B) as a damages award with respect to such
assertion of the Company Patent Portfolio, less (y) actual legal fees and
expenses (including fees payable on a contingency basis) and actual court costs
paid or payable by Company or its Subsidiaries in connection with any such
assertion and/or grant of a license or covenant not to sue, or other immunity
with respect to the Company Patent Portfolio (including the preparation,
discussion, negotiation, or entering into of any agreement in connection
therewith, and the preparation of any such assertion, and the defense of any
counterclaims, challenges, review procedures, and other proceedings pertaining
to the Company Patent Portfolio, in each case to the extent arising in
connection with the applicable assertion and/or grant of a license, covenant not
to sue, or other immunity), provided that such legal fees and expenses shall be
capped at forty percent (40%) of such gross, aggregate amounts paid to Company
or its Subsidiaries, and (z) Other Costs.

 

(ii)                                  Notwithstanding anything to the contrary
herein, “Patent Monetization Net Revenues” and “[*****]” do not include (A) any
and all proceeds from the sale or other divestiture of, or the licensing of or
other transactions with respect to, the NVvault Assets (as defined in
Section 2(b)(v) below), (B) any consideration received by the Company in
connection with a settlement, license, or other agreement or undertaking with
[*****], or an award

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

of damages, in connection with any litigation currently pending between the
Company and [*****] and any related proceedings with or initiated by [*****],
(C) any consideration received by Company or its Subsidiaries with respect to
intellectual property or assets of Company or its Subsidiaries other than the
Company Patent Portfolio, (D) amounts received by Company or its Subsidiaries as
debt, equity, or other financing that are not paid or granted to Company or its
Subsidiaries in consideration of a grant of a license or covenant not sue, or
other immunity with respect to the Company Patent Portfolio, or (E) any
consideration received by Company or its Subsidiaries for non-exclusive licenses
or other non-exclusive rights under the Company Patent Portfolio granted in the
ordinary course of business in connection with the sale or provision of products
or services of Company or its Subsidiaries or in connection with joint
development or similar projects in support of the Company’s ordinary course
business operations.

 

(iii)                               If Company or any of its Subsidiaries
receives publicly-traded stock of a third party in consideration of the grant of
a license or covenant not sue, or other immunity with respect to the Company
Patent Portfolio in lieu of or in addition to, any [*****] or Patent
Monetization Net Revenues in connection with any settlement, license, award, or
other agreement or undertaking with respect to the Company Patent Portfolio,
then the [*****] or the Patent Monetization Net Revenues, as the case may be,
shall include the cash market value of such publicly traded stock (together with
any monetary consideration paid), such value being determined by the closing
stock price on the day prior to which Company’s payment of the respective share
is due hereunder.  With respect to any receipt of such publicly-traded stock of
a third party, such cash market value shall be applied to the [*****] or Patent
Monetization Net Revenues, as the case may be, for the first revenue share
payment payable by Company to Drawbridge hereunder after such publicly-traded
stock was received by the Company in connection with the applicable monetization
event.  For the avoidance of doubt, [*****] or Patent Monetization Net Revenues
shall not include any other non-monetary consideration in consideration of the
grant of a license or covenant not sue, or other immunity with respect to the
Company Patent Portfolio, including, without limitation, equities or ownership
interests other than publicly-traded stock, intellectual property licenses or
covenants not to sue granted to Company, or assignment of intellectual property
to Company.

 

(iv)                              “Company Patent Portfolio” means any and all
patents and patent applications owned by Company or its Subsidiaries or
exclusively licensed to Company or its Subsidiaries (in a manner such that
Company has standing to sue under those patents in its own name and retain the
proceeds of such suit), whether owned, issuing, applied for, licensed, or
acquired before or after the Effective Date, together with (in each case if
owned by or exclusively licensed to Company or its Subsidiaries) any and all
(i) continuations, continuations in part, divisionals, reissues, or
reexaminations of any of the foregoing, (ii) present or future United States
patents claiming common priority in whole or in part with any of the foregoing,
and (iii) all foreign patents and/or applications for patents that are, or in
the future become, counterparts of, or claim priority in whole or in part to,
any

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

of the foregoing.  Notwithstanding the foregoing, for the avoidance of doubt,
“Company Patent Portfolio” shall in no event include (A) patents or patent
applications of any third party that may consummate an Acquisition of Company,
(B) patents issued or applied for after the consummation of an Acquisition of
the Company, (excluding, but only if there is no Revenue Share Termination
pursuant to Section 3(a): (1) any patent issuing on a patent application that
was included in the Company Patent Portfolio prior to the date of consummation
of such Acquisition, (2) continuations, continuations in part, divisionals,
reissues, or reexaminations of any patent or patent application that was
included in the Company Patent Portfolio prior to the date of consummation of
such Acquisition, (3) future United States patents claiming common priority in
whole or in part with any patent or patent application included in the preceding
(1) or (2) or that was included in the Company Patent Portfolio prior to the
date of consummation of such Acquisition, and (4) all foreign patents and/or
applications for patents that are, or in the future become, counterparts of, or
claim priority in whole or in part to, any patent or patent application included
in the preceding (1), (2) or (3) or that was included in the Company Patent
Portfolio prior to the date of consummation of such Acquisition) and (C) NVvault
Assets.

 

(v)                                 “NVvault Assets” means (a) the patents and
patent applications  listed in Schedule 1 hereto, together with any and all
(i) continuations, continuations in part, divisionals, reissues, or
reexaminations of any of the foregoing, (ii) present or future United States
patents claiming common priority in whole or in part with any of the foregoing,
and (iii) all foreign patents and/or applications for patents that are, or in
the future become, counterparts of, or claim priority in whole or in part to,
any of the foregoing.

 

(vi)                              “Other Costs” means (A) all reasonable and
actual legal fees, filing fees, maintenance fees, annuities, and other
reasonable and actual costs and expenses paid or required to be paid by Company
or its Subsidiaries after the Effective Date in connection with the prosecution,
maintenance, and defense of any patents or patent applications within the
Company Patent Portfolio (including in connection with oppositions,
reexaminations, supplemental examinations, and other review procedures such as
ex parte reexamination, inter partes review, post grant review, and covered
business method (CBM) review), (B) reasonable and actual legal fees and
reasonable and actual other costs and expenses paid or required to be paid by
Company or its Subsidiaries in connection with the enforcement of any agreement,
undertaking, commitment or court order that would generate [*****] or Patent
Monetization Net Revenues and the collection thereof, and (C) reasonable and
actual costs of acquisition (and related reasonable and actual legal fees and
reasonable and actual expenses) of patents and patent applications included in
the Company Patent Portfolio that are acquired by or licensed to Company or its
Subsidiaries after the Effective Date.  For purposes of calculating and
allocating Other Costs with respect to any [*****] or Patent Monetization Net
Revenues, (x) the foregoing categories of costs shall only be applied to reduce
any [*****] or Patent Monetization Net Revenues to the extent that the patents
or patent applications to which the Other Costs relate are asserted

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

or licensed (or the subject of a covenant not to assert or other immunity) in
the matter or transaction giving rise to the [*****] or Patent Monetization Net
Revenues, (y) if any particular portion of Other Costs is applied to reduce
gross amounts received under a particular monetization event, the same portion
of Other Costs shall not be applied again to reduce gross amounts received in
connection with a future monetization event (i.e., no double counting), and
(z) the maximum amount of Other Costs in the category set forth in subpart
(C) of the preceding sentence (the “Acquisition Costs”) that Company shall be
entitled to set off with respect to any particular monetization event shall be
twenty percent (20%) of the aggregate amount of such Acquisition Costs; provided
that the remaining portion of Acquisition Costs may be set off in future
monetization events (at a rate of twenty percent (20%) per monetization event).

 

(vii)                           “Acquisition” means the direct or indirect
acquisition by a third party of a controlling interest in Company or any
Subsidiary of Company that holds the Company Patent Portfolio or into which the
Company Patent Portfolio is transferred or otherwise of Company or any such
Subsidiary (by way of merger, consolidation, acquisition of stock or assets, or
otherwise).

 

3.                                      Sales and Acquisitions.

 

(a)                                 Acquisition.  If, during the term of this
Letter Agreement, [*****] or any of its Affiliates consummates an Acquisition,
then if the Acquisition closes within [*****] after the Effective Date and
Company repays all of the Term Loans, the parties shall treat such Acquisition
as if the Early Repayment Option B Net Revenue Share conditions have been met,
and an imputed [*****] of US $[*****] shall apply (regardless of the purchase
price), such that Company shall make payment to Drawbridge of Early Repayment
Option B Net Revenue Share of US $[*****] on the date of consummation of such
Acquisition.  If, during the term of this Letter Agreement, any party other than
[*****] or any of its Affiliates consummates an Acquisition or if, during the
term of this Letter Agreement but after the [*****] after the Effective Date,
[*****] or any of its Affiliates consummates an Acquisition, then (i) on the
date of consummation of such Acquisition, Company shall repay all of the Term
Loans in full, and (ii) the parties shall treat such Acquisition as an event
leading to Patent Monetization Net Revenues and that portion of such Acquisition
purchase price that is attributable to the Company Patent Portfolio shall
constitute Patent Monetization Net Revenues for purposes of Section 1(a) or
Section 2(a), as applicable, provided that in no event shall the aggregate Early
Repayment Option A Net Revenue Share or the General Net Revenue Share, as
applicable, on account of the aggregate Patent Monetization Net Revenues
attributable to such Acquisition and any prior Divestitures (as defined in
Section 3(b) below) exceed an amount equal to the total, aggregate amount of all
Term Loans drawn by Company under the Loan Agreement prior to the date of
consummation of such Acquisition.  The parties shall agree upon the portion of
any Acquisition purchase price attributable to the Company Patent Portfolio
promptly after signing but prior to closing of the applicable Acquisition;
provided that if the parties are unable to agree upon the portion of any
Acquisition purchase price attributable to the Company Patent Portfolio, then
the parties shall submit the matter to a qualified, independent, third-party

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

appraiser mutually agreed upon by the parties (and the costs and expenses of
which shall be borne equally by the parties) for valuation, which valuation
shall be completed prior to the closing date of such Acquisition, and such
appraiser’s decision shall be final and binding on the parties.  Subject to the
foregoing, effective upon consummation of any Acquisition as set forth in this
Section 3(a), any Early Repayment Option A Revenue Share, Early Repayment Option
B Revenue Share, and General Net Revenue Share obligations shall terminate
(“Revenue Share Termination”); provided that, notwithstanding the foregoing,
(i) Drawbridge shall be entitled to retain all Early Repayment Option A Net
Revenue Share or General Net Revenue Share paid prior to the date of
consummation of such Acquisition, and (ii) Company shall continue to make
payments to Drawbridge of Early Repayment Option A Net Revenue Share or General
Net Revenue Share in accordance with Section 4(b) or Section 4(d), as
applicable, for Patent Monetization Net Revenues recognized by Company prior to
the date of consummation of such Acquisition but not received by Company as of
such date or for which Company has not yet made payment to Drawbridge of the
corresponding Early Repayment Option A Net Revenue Share or General Net Revenue
Share prior to the date of consummation of the Acquisition.

 

(b)                                 Partial Sales.  If, during the term of this
Letter Agreement, Company or any of its Subsidiaries consummates a sale or
divestiture of any of Company’s or its Subsidiaries’ business (other than with
respect to the NVvault Assets) that includes any portion of the Company Patent
Portfolio in a transaction that is not an Acquisition (other than standalone
sales of patents and/or patent applications, which shall be addressed as set
forth in Section 3(c)) (“Divestiture”), then the parties shall treat such
Divestiture as an event leading to Patent Monetization Net Revenues and that
portion of such Divestiture purchase price that is attributable to both (i) any
portion of the Company Patent Portfolio that is divested, and (ii) any license
granted by Company or any of its Subsidiaries to the acquirer of such business
under the portion of the Company Patent Portfolio that is retained by Company or
any such Subsidiary (but only to the extent such license extends beyond the
operation, including manufacture and sales of products, of the divested
business), shall constitute Patent Monetization Net Revenues for purposes of
Section 1(a) or Section 2(a), as applicable, provided that in no event shall the
aggregate Early Repayment Option A Net Revenue Share or the General Net Revenue
Share, as applicable, on account of the aggregate Patent Monetization Net
Revenues attributable to all such Divestitures exceed an amount equal to the
total, aggregate amount of all Term Loans drawn by Company under the Loan
Agreement prior to the date of consummation of such Acquisition.  If the parties
are unable to agree upon the portion of any purchase price in connection with
such Divestiture that is attributable to the Company Patent Portfolio and any
such license, then the parties shall submit the matter to a qualified,
independent, third-party appraiser mutually agreed upon by the parties (and the
costs and expenses of which shall be borne equally by the parties) for
valuation, and such appraiser’s decision shall be final and binding on the
parties.

 

(c)                                  Patent Sales.  In the event of a sale by
Company or any of its Subsidiaries of any patents or patent applications within
the Company Patent Portfolio, the proceeds received by Company or its
Subsidiaries in consideration of such sale (less the costs specified in
Section 2(b)(i)(y) and Section 2(b)(i)(z)) shall constitute Patent Monetization
Net Revenues for purposes of Section 1(a) or Section 2(a), as applicable.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

4.                                      Payment of Premiums and Revenue Share
Amounts.

 

(a)                                 Prepayment Premiums.  If Company meets the
conditions for payment of a Prepayment Premium, Company shall pay to Lender the
applicable Prepayment Premium together with its payoff of the Term Loans under
the Loan Agreement.

 

(b)                                 Early Repayment Option A Net Revenue Share. 
If the conditions for Early Repayment Option A are satisfied in accordance with
the terms of the Loan Agreement, (i) Company shall pay to Lender the applicable
Prepayment Premiums together with its payoff of the Term Loans under the Loan
Agreement, and (ii) Company shall, within fifteen (15) days of the end of each
calendar quarter during the seven (7) year period after the Effective Date and
any calendar quarter thereafter in which Company or its Subsidiaries actually
receives Patent Monetization Net Revenues that were recognized by Company (in
accordance with its generally applicable accounting principles, consistently
applied) during such seven (7) year period (A) provide to Drawbridge a report
detailing the applicable Patent Monetization Net Revenues actually received by
Company and its Subsidiaries in such calendar quarter, the itemized amounts used
to calculate the same, and the corresponding Early Repayment Option A Net
Revenue Share, and (B) pay to Drawbridge the applicable amount of such Early
Repayment Option A Net Revenue Share for such calendar quarter, provided that
Early Repayment Option A Net Revenue Share shall be payable only on such Patent
Monetization Net Revenues actually received by Company and its Subsidiaries in
such calendar quarter.

 

(c)                                  Early Repayment Option B Net Revenue
Share.  If the conditions for the Early Repayment Option B Net Revenue Share are
satisfied in accordance with Section 1(b) above, Company shall, within fifteen
(15) days of the occurrence thereof (i) provide to Lender a report detailing the
[*****], the itemized amounts used to calculate the same, and the corresponding
Early Repayment Option B Net Revenue Share, and (ii) pay to Lender the Early
Repayment Option B Net Revenue Share.

 

(d)                                 General Net Revenue Share.  If neither the
conditions for the Early Repayment Option A Net Revenue Share are satisfied
(under the terms of the Loan Agreement) nor the conditions for the Early
Repayment Option B Net Revenue Share are satisfied in accordance with
Section 1(b) above, Company shall, within fifteen (15) days of the end of each
calendar quarter during the seven (7) year period after the Effective Date and
any calendar quarter thereafter in which Company or its Subsidiaries actually
receives Patent Monetization Net Revenues that were recognized by Company (in
accordance with its generally applicable accounting principles, consistently
applied) during such seven (7) year period, (i) provide to Lender a report
detailing the applicable Patent Monetization Net Revenues actually received by
Company and its Subsidiaries in such calendar quarter, the itemized amounts used
to calculate the same, and the corresponding General Net Revenue Share, and
(ii) pay to Lender the applicable amount of such General Net Revenue Share for
such calendar quarter provided that General Net Revenue Share shall be payable
only on such Patent Monetization Net Revenues actually received by Company and
its Subsidiaries in such calendar quarter.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

(e)                                  Means of Payment.  Company shall make all
payments due to Drawbridge hereunder by wire transfer of immediately available
funds to the following bank account of Drawbridge:

 

[*****]

 

(f)                                   Late Payments.  Any payments made
hereunder after the due date for payment specified hereunder shall bear interest
at the rate of five percent (5%) per annum (or at the highest rate permitted by
applicable law, if lower).

 

5.                                      Books and Records; Review.

 

(a)                                 Record Keeping.  Company shall keep and
maintain, or cause to be kept and maintained, at all times books of account and
records adequate to correctly reflect the calculation of Early Repayment Option
A Net Revenue Share, [*****], Early Repayment Option B Net Revenue Share, Patent
Monetization Net Revenues, and General Net Revenue Share hereunder, including
copies of agreements and commitments with third parties in connection with the
same, in each case as applicable in light of the applicable payment obligations
of Company hereunder.  Company shall provide to Drawbridge’s designee reasonable
access, as set forth in Section 5(b), to such books and records relating or
pertaining to the calculation of the foregoing for purposes of confirmation of
such amounts.

 

(b)                                 Audit.  Drawbridge shall have the right, at
its sole expense, at any time during the term of this Letter Agreement (and for
a period of twenty-four (24) months after the conclusion of the term of this
Letter Agreement), to review and inspect the books, records, and agreements of
Company and its Subsidiaries relating or pertaining to the calculation of Early
Repayment Option A Net Revenue Share, [*****], Early Repayment Option B Net
Revenue Share, Patent Monetization Net Revenues, and General Net Revenue Share
hereunder (in each case, as applicable in light of the applicable payment
obligations of Company hereunder) for the purpose of confirming the amounts paid
and payable hereunder.  Such review shall be conducted no more frequently than
once in any twelve (12) month period, and only by an independent nationally
recognized third party accounting firm, and shall take place during normal
business hours and on at least five (5) business days prior written notice given
by Drawbridge to Company.  The third-party auditor conducting any review
hereunder shall execute a confidentiality agreement with Company on terms that
are substantially similar to those in Section 7(a) of this Letter Agreement (but
permitting such auditor to share the applicable information related to amounts
paid or payable and any errors or discrepancies in connection therewith
identified in the course of its review with Drawbridge).

 

(c)                                  Audit Results.  If any audit conducted
hereunder correctly reveals any underpayment of amounts due from Company to
Drawbridge hereunder, (i) Company shall make payment of all underpayment amounts
to Drawbridge within fifteen (15) days

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

of receipt of notice thereof from Drawbridge, and (ii) if the amount of
underpayment is five percent (5%) or greater of the amount that should have been
paid hereunder for the audited period, Company shall, together with the payment
of the underpayment amount, reimburse Drawbridge for its reasonable,
out-of-pocket costs incurred in connection with such audit and Drawbridge shall,
notwithstanding the limitations set forth in Section 5(b), have the right to
conduct up to two (2) additional audits in the following twelve (12) month
period.

 

6.                                      Covenants.

 

(a)                                 Disclosure of Third Party Agreements. 
Company shall, promptly (but in any event within five (5) days) after
(i) entering into a settlement or other agreement with respect to the [*****],
or (ii) entering into any other agreement, undertaking or commitment that
results in or that will (with the passage of time or the satisfaction of any
other condition) result in the payment of any Patent Monetization Net Revenues,
provide notice thereof to Drawbridge, together with the gross, aggregate
settlement or payment payable to Company or its Subsidiaries in connection
therewith.

 

(b)                                 Restrictions on Third Party Agreements. 
During the term, Company shall not enter into any agreement, undertaking or
commitment that would generate [*****] or Patent Monetization Net Revenues that
structure any of the same in a manner intended to frustrate the purposes of this
Letter Agreement and Company’s obligation to make payments of [*****] or Patent
Monetization Net Revenues revenue share amounts to Drawbridge hereunder.  In
addition, Company shall not enter into any agreement, undertaking or commitment
that would generate [*****] or Patent Monetization Net Revenues that restrict
disclosure of the terms of the same (including financial terms) to Drawbridge or
its advisors on a confidential basis hereunder.

 

(c)                                  Enforcement of Payment Rights; Partial
Payments or Recoveries.  Company shall use commercially reasonable efforts to
enforce all of its rights to payment under any agreement, undertaking,
commitment or court order that would generate [*****] or Patent Monetization Net
Revenues to ensure that all amounts payable thereunder are paid in full and in a
timely manner in accordance with the terms of the applicable agreement.  If
Company receives only partial payment of amounts due and owing in connection
with any such agreement, undertaking, commitment, or court order, the Early
Repayment Option A Net Revenue Share, the Early Repayment Option B Net Revenue
Share, or the General Net Revenue Share formula (as applicable) shall be applied
to the partial payment amounts comprising [*****] or Patent Monetization Net
Revenues (as applicable) and any subsequent payments if and when received by
Company.

 

(d)                                 Prohibited Encumbrances and Dispositions of
Revenues.  Company shall not pledge, encumber, assign or transfer any portion of
the [*****] or Patent Monetization Net Revenues that is payable to Drawbridge
until Company makes payment to Drawbridge of the Early Repayment Option B Net
Revenue Share, Early Repayment Option B Net Revenue Share, or General Net
Revenue Share, as applicable.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

(e)                                  Protection and Enforcement of Company
Patent Portfolio.  Company shall prosecute, protect, defend and maintain the
Company Patent Portfolio in a reasonable manner consistent with its past
practice.  Company shall use commercially reasonable efforts during the term of
this Letter Agreement to enforce and seek opportunities to monetize its Company
Patent Portfolio so as to generate [*****] and Patent Monetization Net Revenues,
provided that Company shall be under no obligation to pursue any such
opportunities that Company does not deem to be in Company’s best interest in
Company’s reasonable business judgment.  Company shall not allow any patent or
patent application within the Company Patent Portfolio to lapse (other than
expiration of patent rights at the end of their statutory terms) or to be
abandoned, forfeited, or dedicated to the public without first providing notice
thereof to Drawbridge, in which case Company shall, after providing such notice
to Drawbridge and at Drawbridge’ request, assign such patent or patent
application of the Company Patent Portfolio to Drawbridge or its designee.

 

(f)                                   After-Applied for and After-Acquired
Patents.  From and after the Effective Date, Company shall provide written
notice to Drawbridge of any application filed by Company or any of its
Subsidiaries in the United States Patent and Trademark Office for a patent or of
any issued or applied for patent acquired by Company or any of its Subsidiaries,
in each case within thirty (30) days after Drawbridge’s request for such
information.

 

(g)                                  Drawbridge Cooperation.  Drawbridge shall
cooperate with Company as reasonably requested by Company in connection with the
enforcement of the Company Patent Portfolio, including in connection with any
action brought by Company thereunder; provided that in no circumstances shall
Drawbridge be required hereunder to join any action for infringement of the
Company Patent Portfolio as a named party or otherwise.

 

7.                                      Confidentiality.

 

(a)                                 Duty of Confidentiality.  Except to the
extent otherwise agreed in writing, each party shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than as provided
for in this Letter Agreement (or in connection with any enforcement of the terms
hereof), (i) the existence of this Letter Agreement or the terms or conditions
hereof, or (ii) any other confidential or proprietary information or materials
provided by, or made available for audit by, the other party hereunder,
including with respect to Early Repayment Option A Net Revenue Share, [*****],
Early Repayment Option B Net Revenue Share, Patent Monetization Net Revenues,
and General Net Revenue Share (collectively, “Confidential Information”).

 

(b)                                 Exceptions.  The obligations of
confidentiality and non-use set forth in Section 7(a) above shall not apply to
any portion of the Confidential Information of a party that: (i) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the other party; (ii) became generally available to the public
or was otherwise part of the public domain after its disclosure and other than
through any act or omission of the receiving party in breach of this Letter
Agreement; or

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

(iii) was disclosed to a party, other than under an obligation of
confidentiality, by a third party (other than any auditor) who had no obligation
to the disclosing party not to disclose such information to others.

 

(c)                                  Permitted Disclosures.  Notwithstanding the
restrictions of Section 7(a) above, either party may disclose Confidential
Information of the other party that is required to be disclosed in compliance
with applicable laws or order by a court or other governmental authority having
competent jurisdiction; provided, that, if a party is required to make any such
disclosure of any Confidential Information of the disclosing party, such party
will give reasonable advance written notice to such disclosing party of such
disclosure requirement and if requested by the disclosing party, shall (at the
disclosing party’s cost) use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed and will in
no event disclose more Confidential Information than it in good faith believes
is required to be disclosed.  Furthermore, notwithstanding the foregoing or the
restrictions of Section 7(a) above, (i) each party shall be entitled to (A) use
the Confidential Information disclosed hereunder in connection with enforcing
its rights under this Letter Agreement, and (B) disclose any Confidential
Information to its advisors and attorneys for purposes of advising such party in
connection with this Letter Agreement and that are under a duty of
confidentiality, and (ii) Drawbridge may share Confidential Information with a
potential assignee of its rights hereunder so long as such assignee executes a
confidentiality agreement with confidentiality obligations substantially similar
to those contained herein, and (iii) Company may disclose Confidential
Information, with obligations of confidentiality comparable to those contained
herein, to a third party or its legal or financial advisors in connection with a
proposed merger, acquisition, spin-off, financing, or similar transaction of
Company or its Subsidiaries involving such third party.

 

8.                                      Term and Termination.

 

(a)                                 Term of Letter Agreement.  This Letter
Agreement shall be in effect for a period from the Effective Date until (i) if
the conditions for the Early Repayment Option B Net Revenue Share are satisfied
in accordance with Section 1(b) above, the date of payment in full of the Early
Repayment Option B Net Revenue Share, or (ii) in all other cases, the date that
is seven (7) years after the Effective Date.  The earlier expiration or
termination of the Loan Agreement shall have no effect on the term and
effectiveness of this Letter Agreement, which shall remain in full force in
effect in accordance with its terms notwithstanding any such expiration or
termination of the Loan Agreement.

 

(b)                                 No Right of Termination; Remedies.  This
Letter Agreement shall be terminable only upon mutual agreement of the parties
hereto.  In no other circumstances, including in the case of a breach of this
Letter Agreement, shall either party have a right to terminate this Letter
Agreement.  Company acknowledges and agrees that the foregoing restriction on
termination is reasonable and appropriate in light of the loans extended by
Drawbridge to Company under the Loan Agreement and is a necessary and valuable
inducement for Drawbridge to enter into this Letter Agreement and the Loan
Agreement, and that Drawbridge would not have entered into the Loan Agreement
and this Letter Agreement without such restriction on termination.  Upon any
breach of this

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

Letter Agreement by a party, the other party’s only remedies shall be: (i) to
seek injunctive relief to enjoin the breaching party from committing such
breach; (ii) to seek specific performance of the breaching party’s obligations
hereunder, and (iii) to seek damages hereunder in connection with such breach.

 

(c)                                  Survival.  Any payment obligations of
Company hereunder accruing before the date of expiration of this Letter
Agreement shall survive the expiration of the term of this Letter Agreement.  In
addition, any other terms of this Letter Agreement that have a specific period
of survival or that, by their nature, would survive the expiration of the term
hereof, shall survive expiration of the term of this Letter Agreement.  Without
limiting the foregoing, the following provisions of this Letter Agreement shall
survive the expiration of the term hereof:  Section 3 (with respect to payment
obligations accruing prior to expiration of the term); Section 5 (as provided
therein); this Section 8(c); and Section 9.

 

9.                                      Notices.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Letter Agreement must be in writing and shall be deemed to
have been validly served, given, or delivered: (i) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, first class,
registered or certified mail return receipt requested, with proper postage
prepaid; (ii) upon transmission, when sent by electronic mail or facsimile
transmission; (iii) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (iv) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or email address indicated below.  Drawbridge
or Company may change its mailing or electronic mail address by giving the other
party written notice thereof in accordance with the terms of this Section 9.

 

If to Company:

Netlist, Inc.

 

51 Discovery, Suite 150

 

Irvine, CA 92618

 

Attn: Gail Sasaki, CFO

 

Email: gsasaki@netlist.com

 

 

If to Drawbridge:

DBD Credit Funding LLC

 

c/o Fortress Credit Corp.

 

1345 Avenue of the Americas, 46th Floor

 

New York, NY 10105

 

Attention: Constantine M. Dakolias

 

 

 

with a copy to:

 

 

 

Fortress Credit Corp.

 

One Market Plaza

 

Spear Tower, 42nd Floor

 

San Francisco, CA 94105

 

Attention: James K. Noble III

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

333 S. Hope St.

 

Los Angeles, CA 90071

 

Attention: David Nemecek

 

Telephone: 213-680-8111

 

Telecopier: 213-808-8107

 

Email: david.nemecek@kirkland.com

 

10.                               Choice of Law, Venue, Jury Trial Waiver and
Judicial Reference.

 

(a)                                 Choice of Law; Venue.  This Letter Agreement
and the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of law.  Company and Drawbridge each submit to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof; provided, however, that nothing
in this Letter Agreement shall be deemed to operate to preclude either party
from bringing suit or taking other legal action in any other jurisdiction to
seek equitable relief (including specific performance), or to enforce a judgment
or other court order in its favor.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Each party expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to it at the address set forth in, or subsequently provided by it
in accordance with, Section 9 of this Letter Agreement and that service so made
shall be deemed completed upon the earlier to occur of its actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid.

 

(b)                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

(c)                                  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, each
party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the other party, or
its Related Parties in any way relating to this Letter Agreement or the
transactions relating hereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

11.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This Letter
Agreement binds and is for the benefit of the successors and permitted assigns
of each party. Company may not assign this Letter Agreement, or its rights and
obligations under this Letter Agreement, in whole or in part, without
Drawbridge’s prior written consent (which may be granted or withheld in
Drawbridge’s discretion). Drawbridge has the right, without the consent of or
notice to Company, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Drawbridge’s rights and benefits
under this Letter Agreement.

 

(b)                                 Time of Essence; Injunctive Relief. Time is
of the essence for the performance of all obligations in this Letter Agreement. 
Each party recognizes that, in the event it fails to perform, observe or
discharge any of its obligations or liabilities under this Letter Agreement, any
remedy of law may prove to be inadequate relief to the other party. Therefore,
each party agrees that the other party, at the its option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

(c)                                  Indemnification. Company agrees to
indemnify, defend and hold Drawbridge and its directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Drawbridge (each, an “Indemnified Person”) harmless against: (i) all
obligations, demands, claims, and liabilities (collectively, “Claims”) claimed
or asserted by any other party in connection with the transactions contemplated
by this Letter Agreement; and (ii) all losses or expenses in any way suffered,
incurred, or paid by such Indemnified Person as a result of, following from,
consequential to, or arising from transactions contemplated by this Letter
Agreement between Drawbridge

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

and Company (including reasonable attorneys’ fees and expenses), except for
Claims and/or losses determined by a court of competent jurisdiction by a final
and non-appealable judgment to have been directly caused by (A) such Indemnified
Person’s gross negligence or willful misconduct or (B) a material breach of such
Indemnified Person’s obligations under this Letter Agreement which did not
involve the actions or omissions of Company or any Affiliate of Company.

 

(d)                                 Severability of Provisions.  Each provision
of this Letter Agreement is severable from every other provision in determining
the enforceability of any provision.

 

(e)                                  Amendments in Writing; Waiver; Integration.
No purported amendment or modification of the Letter Agreement, or waiver,
discharge or termination of any obligation under this Letter Agreement, shall be
enforceable or admissible unless, and only to the extent, expressly set forth in
a writing signed by the party against which enforcement or admission is sought. 
Without limiting the generality of the foregoing, no oral promise or statement,
nor any action, inaction, delay, failure to require performance or course of
conduct shall operate as, or evidence, an amendment, supplement or waiver or
have any other effect on this Letter Agreement.  Any waiver granted shall be
limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver.  This Letter Agreement and the other Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Letter
Agreement merge into this Letter Agreement or the other Loan Documents.  The
rights, remedies, covenants, and obligations set forth in this Letter Agreement
and the other Loan Documents are intended to be cumulative and complimentary,
and nothing in any other Loan Document shall be deemed to limit any right,
remedy, covenant or obligation arising under this Letter Agreement.  In the
event of any perceived conflict or ambiguity between any term or condition of
this Letter Agreement, on the one hand, and any term or condition of the Loan
Agreement, on the other hand, the documents shall be interpreted in a manner so
as to give full force and effect to both sets of terms and conditions to the
greatest extent possible and in all cases in a complimentary manner.

 

(f)                                   Counterparts.  This Letter Agreement may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, is an original, and
all taken together, constitute one Agreement.

 

(g)                                  Attorneys’ Fees, Costs and Expenses. 
Except as expressly set forth herein to the contrary, any action taken by
Company under or with respect to this Letter Agreement, even if required under
any Loan Document or at the request of Drawbridge, shall be at the expense of
Company, and neither Lender nor Drawbridge shall be required under any Loan
Document to reimburse Company or any Affiliate of Company therefor.

 

(h)                                 Electronic Execution of Documents. The words
“execution,” “signed,” “signature” and words of like import in this Letter
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

of the same legal effect, validity and enforceability as a manually executed
signature or the use of a paper-based recordkeeping systems, as the case may be,
to the extent and as provided for in any applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act.

 

(i)                                     Captions. The headings used in this
Letter Agreement are for convenience only and shall not affect the
interpretation of this Letter Agreement.

 

(j)                                    Construction of Agreement. The parties
mutually acknowledge that they and their attorneys have participated in the
preparation and negotiation of this Letter Agreement. In cases of uncertainty
this Letter Agreement shall be construed without regard to which of the parties
caused the uncertainty to exist.

 

(k)                                 Relationship. The relationship of the
parties to this Letter Agreement is determined solely by the provisions of this
Letter Agreement. The parties do not intend to create any agency, partnership,
joint venture, trust, fiduciary or other relationship with duties or incidents
different from those of parties to an arm’s-length contract.

 

(l)                                     Third Parties. Nothing in this Letter
Agreement, whether express or implied, is intended to: (i) confer any benefits,
rights or remedies under or by reason of this Letter Agreement on any persons
other than the express parties to it and their respective permitted successors
and assigns; (ii) relieve or discharge the obligation or liability of any person
not an express party to this Letter Agreement; or (iii) give any person not an
express party to this Letter Agreement any right of subrogation or action
against any party to this Letter Agreement.

 

(m)                             Reversal of Payments.  To the extent Company
makes a payment or payments to Drawbridge which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other applicable law or equitable cause, then, to
the extent such payment or proceeds are actually repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by Drawbridge.

 

(n)                                 Certain Tax Matters.  The parties
acknowledge and agree that the Loans, the monetization revenue sharing
arrangements under this Letter Agreement and Warrants are part of an “investment
unit” within the meaning of Code Section 1273(c)(2). Notwithstanding anything to
the contrary contained herein or in any other agreement, each party further
acknowledges and agrees that for United States federal, state and local income
tax purposes, (i) the aggregate fair market value of the (A) Warrants being
issued to or purchased by Drawbridge or its Affiliates, (B) the monetization
revenue sharing arrangements under this Letter Agreement being issued to or
purchased by Drawbridge or its Affiliates and (ii)  the aggregate “issue price”
of the Loans, for purposes of Code Section 1273(b), will, in each case, be
determined after the Effective Date by Drawbridge in good faith  and the Company
agrees to use such fair market values and issue price for U.S. federal income
tax purposes with respect to the aforementioned transactions.  The

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

parties agree to file all United States federal, state and local income tax
returns consistent with the foregoing fair market values and issue price.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement
effective as of the date set forth above.

 

 

 

Very truly yours,

 

 

 

 

 

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

 

 

a Delaware limited partnership

 

 

 

 

 

By: Drawbridge Special Opportunities GP LLC,

its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

Signature Page to Monetization Letter Agreement

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

Agreed and Accepted

as of the date first written above:

 

NETLIST, INC.

a Delaware corporation

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

Signature Page to Monetization Letter Agreement

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****]

AND HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

Schedule 1

NVvault Assets

 

Title

 

Registration/
Application
Number

 

Registration/
Application
Date

NON-VOLATILE MEMORY MODULE

 

60/941,586

 

01-Jun-2007

NON-VOLATILE MEMORY MODULE

 

12/131,873

 

02-Jun-2008

HIGH DENSITY DIMMS

 

61/512,871

 

28-Jul-2011

METHOD OF USING STANDARD FLASH CONTROLLERS TO IMPLEMENT FLASH RAID STORAGE
FUNCTIONALITY

 

61/538,775

 

23-Sept-2011

DATA TRANSFER SCHEME FOR NON-VOLATILE MEMORY UPDATE

 

13/536,173

 

28-Jun-2012

FLASH-DRAM HYBRID MEMORY MODULE

 

13/559,476

 

26-Jul-2012

FLASH-DRAM HYBRID MEMORY MODULE

 

PCT/US12/48750

 

28-Jul-2012

NON-VOLATILE MEMORY MODULE

 

8,301,833

 

30-Oct-2012

ISOLATION SWITCHING FOR BACKUP MEMORY

 

13/905,048

 

29-May-2013

REDUNDANT BACKUP USING NON-VOLATILE MEMORY

 

13/625,563

 

24-Sep-2012

ISOLATION SWITCHING FOR BACKUP OF REGISTERED MEMORY

 

13/905,053

 

29-May-2013

HYBRID MEMORY SYSTEM WITH CONFIGURABLE ERROR THRESHOLD PARAMETERS

 

61/798,956

 

15-Mar-2013

A METHOD TO ACCESS INCOMPLETE BACKUPS FOR HYBRID MEMORY SYSTEMS

 

61/799,271

 

15-Mar-2013

A METHOD FOR DETERMINING HOW MUCH DATA WAS SAVED IN THE EVENT OF A BACKUP
FAILURE IN A HYBRID MEMORY SYSTEM

 

61/799,556

 

15-Mar-2013

FLEXIBLE NON-VOLATILE MEMORY BACKUP

 

61/833848

 

11-Jun-2013

 

--------------------------------------------------------------------------------